Crosby, J.
This case arose out of a controversy between two labor organizations known respectively as the Knights of Labor ajad the American Federation of Labor.
The plaintiffs Martin and Wellbrook are moving picture operators, and are in the employ of the other two plaintiffs, Gammon and Harkins, who are proprietors of a moving picture theatre in Boston. The case was referred to a master who has found that the plaintiffs Martin and Wellbrook are members in good standing of the Knights of Labor, an incorporated labor organization; and that the defendants, with the exception of Rotman and Fox, are officers and members of a local organization composed of moving picture operators which is associated with the American Federation of Labor.
The master further found that the defendants Francke and Burke called upon the plaintiff Gammon and requested him to discharge the plaintiffs Martin and Wellbrook and employ operators who were members of the local organization and affiliated with the American Federation of Labor. This Gammon refused to do; whereupon the defendant Francke stated that unless his request was complied with he would boycott the business of the theatre.
Thereafter the defendant Rotman, as .a result of a conversation with some of the officers and members of the local union of which the other defendants were members, carried a banner along the streets in the vicinity of the theatre, upon which the following words appeared: “Union men attention! The management of the Appollo Theatre refuses to employ members of the American Federation of Labor.” A few days later the defendants at different times carried in an automobile along the streets a large banner inscribed as follows: “Union Men Notice The Appollo Theatre is Unfair to the American Federation of Labor.” The master finds that “the purpose of the defendants in carrying these banners was to cause, if possible, members of the American Federation of Labor and the public to refrain from purchasing tickets of admission to the Apollo Theatre,” that it “was the intention of *276the defendants in doing the acts hereinbefore described to compel the discharge of the- plaintiffs Martin and Wellbrook by the other two plaintiffs, or to cause the plaintiffs Martin and Wellbrook to join the American Federation of Labor, but they were unsuccessful.” It was admitted at the hearing before the master that there had been no diminution in the attendance at the theatre due to the acts of the defendants or any of them.
A final decree has been entered in the Superior Court enjoining the defendants from interfering with rights of the plaintiffs respectively; the only questions presented by the appeal arise from three exceptions to the master’s report.
The first exception is based upon an objection to the refusal of the master to hear evidence offered by the defendants “that the plaintiffs, their agent and employees, addressed profane and obscene language and vile epithets in the public streets to the defendants when said defendants were driving by the Apollo Theatre in their automobile as described in said report,” and to the ruling that such evidence was inadmissible. If, as the defendants contend, the conduct of the plaintiffs was such that they were not entitled to equitable relief, the defendants were required to state the substance at least of the language used. For the defendants merely to characterize it as “profane and obscene” and “vile epithets” was not sufficient to enable the master to pass upon the question of its admissibility; the exception to its exclusion must be overruled.
The second exception is to the finding of the master upon uncontradicted evidence "that the usual and ordinary meaning and significance of the word ‘unfair’ among labor men is practically the same as that of the word ‘scab’ among labor men.” If and in so far as the meaning of the word “unfair” was material to any issue involved at the hearing, it was a question to be decided upon the evidence. If the defendants believed that the word “unfair” did not have the significance of the word “scab” they were entitled to introduce evidence to the contrary; if they did not see fit to do so we cannot say that the finding of the master, which was in accordance with the uncontradicted evidence, was not warranted. The exception to this finding cannot be sustained.
The third exception is to the failure of the master to embody in his report a recital to the effect that at the hearing before him *277he found that one of the plaintiffs while testifying to a material point committed perjury. This exception must be overruled. It was the duty of the master to pass upon the credibility of the witness who he found had committed perjury at the hearing, and give his testimony such weight as he deemed it to be entitled, or to disregard it altogether. There is nothing to show that the failure of the master to include a finding in his report to the effect that the witness in question had committed perjury, was prejudicial to any substantial rights of the defendants.

Decree affirmed with costs.